DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Trajkovska et al. (US 2013/0083405 A1 cited in IDS) in view of Peltonen et al. (WO 02/059907 A1) or alternatively (ii) Trajkovska et al. (US 2013/0083405 A1 cited in IDS) in view of Peltonen et al. (WO 02/059907 A1) and Ning et al. (US 2010/0182734 A1).

Regarding claims 1 and 3, Trajkovska et al. disclose a conductive composition comprising a conductive polymer and a high boiling point solvent (see Abstract and paragraph 0022). The conductive polymer can be polyaniline and dispersion thereof (see paragraph 0025). 
The amount of conductive polymer can be up to 99 wt% which conducts electricity to acceptable degree (see paragraph 0026). The high boiling point solvent can be a mixture of amide such as N-methylpyrrolidone (organic solvent) and sugar alcohol such as sorbitol (organic compound (see paragraph 0029). The amount of high boiling point solvent can be up to 30 wt% (see paragraph 0030). Given that the amount of high boiling point solvent can be up to 30 wt% and given that high boiling point solvent can be mixture of N-methylpyrrolidone and 
In light of motivation for using conductive polymer composition comprising up to 99 wt% of polyaniline and dispersion thereof, and high boiling point solvent in an amount of up to 30 wt.% including a mixture of up to 25 wt% of N-methylpyrrolidone and up to 5 wt% of sorbitol disclosed by Trajkovska et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use up to 99 wt% of polyaniline and dispersion thereof, up to 25 wt% of N-methylpyrrolidone and up to 5 wt% of sorbitol in the conductive layer of Chen et al. in order to conduct electricity to acceptable degree as well as to enhance conductivity of conductive polymer, and thereby by arrive at the claimed invention.
Accordingly, Trajkovska et al. disclose conductive composition comprising up to 99 wt% of polyaniline and dispersion thereof, up to 25 wt% of N-methylpyrrolidone and up to 5 wt% sorbitol. Based on up to 99 wt% of polyaniline and dispersion thereof and up to 25 wt% N-methylpyrrolidone, the amount of conductive polymer solution is, for instance 25 to 99 wt% (25 = 0 + 25 and 99 = 99 + 0). 
Trajkovska et al. do not disclose polyaniline and dispersion thereof comprises organic acid such as camphorsulfonic acid (CSA) and dodecylbenzene sulfonic acid (DBSA). Trajkovska et al. do not disclose amount of conductive polymer and amount of organic acid (dopant).
Peltonen et al. disclose polyaniline in combination with dopants such as a mixture of camphor sulfonic acid and dodecylbenzene sulfonic acid (see page 16, claim 5). The dopants regulate electrical conductivity (see page 3, lines 1-2).
In light of motivation for using dopant such as a mixture of camphor sulfonic acid (CSA) and dodecyl benzene sulfonic acid (DBSA) in combination with polyaniline disclosed by Peltonen et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a mixture of camphor sulfonic acid (CSA) and dodecyl benzene sulfonic acid (DBSA) as dopant in the conductive polymer dispersion of Trajkovska et al. in order to increase conductivity, and thereby arrive at the claimed invention.
Trajkovska et al. in view of Peltonen et al. do not explicitly disclose amount of conductive polymer and amount of organic acid (dopant).  When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, it would have been obvious to one of ordinary skill in the art to use 1:1 ratio of conductive polymer and dopant in the conductive polymer dispersion. Accordingly, the amount of conductive polymer can be up to 49.5 wt% and amount of dopant (organic acid) can be up to 49.5 wt% in the conductive polymer dispersion (49.5 = 99/2). Therefore, amount of polyaniline is 49.5 wt% and amount of a mixture of camphor sulfonic acid (CSA) and dodecyl benzene sulfonic acid (DBSA) is 49.5 wt%.
Alternatively, Ning et al. disclose conjugated conductive polymer and dopant, wherein a ratio between conjugated conductive polymer and dopant is 97:3 to 10:90 (see paragraphs 0050, 0127 and 0131). That is, the amount of conductive polymer is 97 to 10 wt% and amount of dopant is 3 to 90 wt%. Although Ning et al. disclose a molar ratio, the broad range of molar ratio will overlap with broad range of weight ratio presently claimed. The conductivity tends to deteriorate if the amount of the dopant is either higher or lower than this range (see paragraph 0131).
In light of motivation for using 97 to 10 wt% of conductive polymer and 3 to 90 wt% of dopant disclosed by Ning et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 97 to 10 wt% of conductive polymer and 3 to 90 wt% of dopant in Trajkovska et al. in view of Peltonen et al. in order to improve conductivity, and thereby arrive at the claimed invention. Accordingly, the amount of conductive polymer is 97 to 10 wt% and amount of dopant is 3 to 90 wt% in the conductive polymer dispersion. Therefore, the amount of polyaniline is 97 to 10 wt% and amount of a mixture of camphor sulfonic acid (CSA) and dodecyl benzene sulfonic acid (DBSA) is 3 to 90 wt%.
Given the conductive composition comprises only conductive polymer (polyaniline), dopant (organic acid mixture of CSA and DBSA), sorbitol (organic compound that has multiple polar groups) and N-methylpyrrolidone (organic solvent), the conductive composition reads on an integrated conductive polymer binder composition consisting of polyaniline, mixture of camphor sulfonic acid (CSA) and dodecyl benzene sulfonic acid (DBSA), sorbitol and N-methylpyrrolidone.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (i) Trajkovska et al. (US 2013/0083405 A1 cited in IDS) in view of Peltonen et al. (WO 02/059907 A1) as applied to claim 1 above, further in view of Uchimura et al. (US 2012/0225283 A1) or alternatively (ii) Trajkovska et al. (US 2013/0083405 A1 cited in IDS) in view of Peltonen et al. (WO 02/059907 A1) and Ning et al. (US 2010/0182734 A1) as applied to claim 1 above, further in view of Uchimura et al. (US 2012/0225283 A1).

Regarding claim 4, Trajkovska et al. in view of Peltonen et al. or Trajkovska et al. in view of Peltonen et al. and Ning et al. disclose the integrated conductive polymer binder composition as set forth above. While Trajkovska et al. disclose sugar alcohol such as sorbitol, Trajkovska et al. in view of Peltonen et al. or Trajkovska et al. in view of Peltonen et al. and Ning et al. do not disclose maltitol.
Uchimura et al. disclose a composition comprising electrically conductive polymer and non-aromatic alcohol compound having four or more hydroxyl groups (see Abstract). The non-aromatic alcohol compound having four or more hydroxyl groups can be a sugar alcohol such as maltitol that provides excellent durability such as light resistance and excellent electrical conductivity (see paragraphs 0091, 0100 and 0102).
In light of motivation for using maltitol disclosed by Uchimura et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use maltitol as sugar alcohol in Trajkovska et al. in view of Peltonen et al. or Trajkovska et al. in view of Peltonen et al. and Ning et al. in order to provide excellent durability such as light resistance and excellent electrical conductivity, and thereby arrive at the claimed invention.

Claims 1 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Trajkovska et al. (US 2013/0083405 A1 cited in IDS) in view of Toshima et al. (US 2003/0032709 A1), Uchimura et al. (US 2012/0225283 A1), Panda et al. (US 2012/0263209 A1) and Hammond et al. (US 2006/0175582 A1) or alternatively (ii) Trajkovska et al. (US 2013/0083405 A1 cited in IDS) in view of Toshima et al. (US 2003/0032709 A1), Uchimura et al. (US 2012/0225283 A1), Panda et al. (US 2012/0263209 A1), Hammond et al. (US 2006/0175582 A1) and Ning et al. (US 2010/0182734 A1).

Regarding claims 1 and 32, Trajkovska et al. disclose a conductive composition comprising a conductive polymer and a high boiling point solvent comprising solvents or solvent systems that have a boiling point of at least 150 C (see Abstract and paragraphs 0022, 0029). The conductive polymer can be polypyrrole and dispersion thereof (see paragraph 0025).
The amount of conductive polymer can be up to 99 wt% which conducts electricity to acceptable degree (see paragraph 0026). The high boiling point solvent can be a mixture of organic solvent and sugar alcohol (organic compound) (see paragraph 0029). The amount of high boiling point solvent can be up to 30 wt% (see paragraph 0030). Given that the amount of high boiling point solvent can be up to 30 wt% and given that high boiling point solvent can be mixture of organic solvent and sugar alcohol, it would have been obvious to one of ordinary skills in the art to use any amounts of high boiling point solvent including comprising a mixture of up to 25 wt% of N-methylpyrrolidone and up to 5 wt% of sugar alcohol so that total amount of high boiling point solvent is up to 30 wt% (30 = 25 + 5). The high boiling point solvent enhances conductivity of the conductive polymer (see paragraph 0023). 
In light of motivation for using conductive polymer composition comprising up to 99 wt% of polypyrrole and dispersion thereof, and high boiling point solvent in an amount of up to 30 wt.% including a mixture of up to 25 wt% of organic solvent and up to 5 wt% of sugar alcohol disclosed by Trajkovska et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use up to 99 wt% of polypyrrole and dispersion thereof, up to 25 wt% of organic solvent and up to 5 wt% of sugar alcohol in the conductive layer of Trajkovska et al. in order to conduct electricity to acceptable degree as well as to enhance conductivity of conductive polymer, and thereby by arrive at the claimed invention.
Accordingly, Trajkovska et al. disclose conductive composition comprising up to 99 wt% of polypyrrole and dispersion thereof, up to 25 wt% of N-methylpyrrolidone and up to 5 wt% sorbitol. Based on up to 99 wt% of polypyrrole and dispersion thereof and up to 25 wt% N-methylpyrrolidone, the amount of conductive polymer solution is, for instance 25 to 99 wt% (25 = 0 + 25 and 99 = 99 + 0). 
Trajkovska et al. do not disclose the organic solvent is m-cresol. Trajkovska et al. do not disclose sugar alcohol (organic compound) is arabitol. Trajkovska et al. do not disclose polypyrrole and dispersion thereof comprises organic acid such as camphorsulfonic acid (CSA) 
Toshima et al. disclose when polypyrrole is employed, solvent such as m-cresol can be used for dissolving polypyrrole (see paragraph 0054, 0055). Further, as evidenced by Sigma Aldrich, m-cresol has boiling point of 203 C (i.e. high boiling point and greater than 150 C).
In light of motivation for using m-cresol for dissolving polypyrrole disclosed by Toshima et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use m-cresol as organic solvent (i.e. high boiling point solvent) in Trajkovska et al. in order to dissolve polypyrrole, and thereby arrive at the claimed invention.
Trajkovska et al. in view of Toshima et al. do not disclose sugar alcohol (organic compound) is arabitol. Trajkovska et al. in view of Toshima et al. do not disclose polypyrrole and dispersion thereof comprises organic acid such as camphorsulfonic acid (CSA) and dodecylbenzene sulfonic acid (DBSA). Trajkovska et al. in view of Toshima et al. do not disclose amount of conductive polymer and amount of organic acid (dopant).
Uchimura et al. disclose a composition comprising electrically conductive polymer and non-aromatic alcohol compound having four or more hydroxyl groups (see Abstract). The non-aromatic alcohol compound having four or more hydroxyl groups can be a sugar alcohol such as arabitol that provides excellent durability such as light resistance and excellent electrical conductivity (see paragraphs 0091, 0100 and 0102).
In light of motivation for using arabitol disclosed by Uchimura et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use arabitol as sugar alcohol in Trajkovska et al. in view of Toshima et al. in order to provide excellent durability such as light resistance and excellent electrical conductivity, and thereby arrive at the claimed invention.
Trajkovska et al. in view of Toshima et al. and Uchimura et al. do not disclose polypyrrole and dispersion thereof comprises organic acid such as camphorsulfonic acid (CSA) 
Panda et al. disclose polypyrrole can be doped with a dopant such as camphor sulfonic acid (CSA) or dodecyl benzene sulfonic acid (DBSA) in order to increase its conductivity (see paragraph 0028 and 0030). The combination of conductive polymer and dopant is soluble in a solvent (see paragraph 0028). Accordingly, Panda et al. disclose polypyrrole and camphor sulfonic acid (CSA) or dodecyl benzene sulfonic acid (DBSA) dispersion.
In light of motivation for using dopant such as camphor sulfonic acid (CSA) or dodecyl benzene sulfonic acid (DBSA) in combination with polypyrrole disclosed by Panda et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use dopant such as camphor sulfonic acid (CSA) or dodecyl benzene sulfonic acid (DBSA) in combination with polypyrrole in the conductive polymer dispersion of Trajkovska et al. in view of Toshima et al. and Uchimura et al. in order to increase conductivity, and thereby arrive at the claimed invention.
While Panda et al. disclose dopant such as camphor sulfonic acid (CSA) or dodecyl benzene sulfonic acid (DBSA), Trajkovska et al. in view of Toshima et al., Uchimura et al. and Panda et al. do not disclose dopant as a mixture of camphor sulfonic acid (CSA) and dodecyl benzene sulfonic acid (DBSA). Trajkovska et al. in view of Toshima et al., Uchimura et al. and Panda et al. do not disclose amount of conductive polymer and amount of organic acid (dopant).
Hammond et al. disclose conductive polymer such as polypyrrole in combination with at least one dopant such as organic acids (see paragraphs 0054, 0055, 0067, 0083). The doping of the polymer obtain the desired conductive state that can improve performance (see paragraph 0078).
In light of motivation for using at least one dopant such as organic acids in combination with polypyrrole disclosed by Hammond et al. as described above, it therefore would have been 
Trajkovska et al. in view of Toshima et al., Uchimura et al., Panda et al. and Hammond et al. do not explicitly disclose amount of conductive polymer and amount of organic acid (dopant).  When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, it would have been obvious to one of ordinary skill in the art to use 1:1 ratio of conductive polymer and dopant in the conductive polymer dispersion. Accordingly, the amount of conductive polymer can be up to 49.5 wt% and amount of dopant (organic acid) can be up to 49.5 wt% in the conductive polymer dispersion (49.5 = 99/2). Therefore, amount of polypyrrole is 49.5 wt% and amount of a mixture of camphor sulfonic acid (CSA) and dodecyl benzene sulfonic acid (DBSA) is 49.5 wt%.
Alternatively, Ning et al. disclose conjugated conductive polymer and dopant, wherein a ratio between conjugated conductive polymer and dopant is 97:3 to 10:90 (see paragraphs 0050, 0127 and 0131). That is, the amount of conductive polymer is 97 to 10 wt% and amount of dopant is 3 to 90 wt%. Although, Ning et al. disclose a molar ratio, the broad range of molar ratio will overlap with broad range of weight ratio presently claimed. The conductivity tends to deteriorate if the amount of the dopant is either higher or lower than this range (see paragraph 0131).
In light of motivation for using 97 to 10 wt% of conductive polymer and 3 to 90 wt% of dopant disclosed by Ning et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 97 to 10 wt% of conductive polymer and 3 to 90 wt% of dopant in Trajkovska et al. in view of Toshima et al., Uchimura et al., Panda et al. and Hammond et al. in order to improve conductivity, and thereby arrive at the claimed invention. Accordingly, the amount of conductive polymer is 97 to 10 wt% and amount of dopant is 3 to 90 wt% in the conductive polymer dispersion. Therefore, the amount of polypyrrole is 97 to 10 wt% and amount of a mixture of camphor sulfonic acid (CSA) and dodecyl benzene sulfonic acid (DBSA) is 3 to 90 wt%.
Given the conductive composition comprises only conductive polymer (polypyrrole), dopant (organic acid mixture of CSA and DBSA), arabitol (organic compound that has multiple polar groups) and m-cresol (organic solvent), the conductive composition reads on an integrated conductive polymer binder composition consisting of polypyrrole, mixture of camphor sulfonic acid (CSA) and dodecyl benzene sulfonic acid (DBSA), arabitol and m-cresol.

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments, except as set forth below are moot in light of new grounds of rejections.

Applicants argue that even assuming the claim 1 is prima facie obviousness, the applicant rebuts it by showing the criticality or unexpected results.
However, data is not persuasive given that the data is not commensurate in scope with the scope of claims given that (i) the examples recite specific amount of polyaniline or polypyrrole (see paragraphs 0068 and 0081), while the present claims recites polyaniline or polypyrrole in broad amounts, (ii) the examples recite specific amount of mixture of camphor 
It is noted that a declaration can be provided by applicants stating that same properties would be expected for (i), (ii), (iii), (iv), and (v) above or stating that same properties would be expected for the scope of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787